ORDER
Like so many before him, Davy Cady was extremely displeased when the City of *62Chicago towed his car (three times no less) and demanded payment up front for towing and storage fees before he could claim his car from the auto pound. Mr. Cady admits that the tows were legal, but decided to make a federal case out of the incidents, alleging a variety of federal and state claims based on the city’s requiring payment for the fees before returning the car to him. Mr. Cady now appeals the district court’s dismissal of his complaint for failure to state a claim, but based on the patently frivolous nature of his arguments, we dismiss the appeal.
Mr. Cady argues that his complaint states three primary elaims-that the city ordinance authorizing the demand for payment up front constitutes a bill of attainder, that the ordinance violates his Fourth Amendment rights against unreasonable seizures, and that the ordinance violates the Contracts Clause. But the ordinance is none of the sort-it seeks simply to collect reimbursement for the city’s cost in towing and storing obstructing vehicles. And although Mr. Cady also argues that his complaint states claims based on numerous other state and federal causes of action, he does not develop any of these claims in his briefs on appeal and has therefore waived them. See Albrechtsen v. Bd. of Regents of the Univ. of Wisconsin Sys., 309 F.3d 433, 436 (7th Cir.2002); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001). Accordingly, we dismiss this appeal as frivolous. See McCurdy v. Sheriff of Madison County, 128 F.3d 1144,1145 (7th Cir.1997).
APPEAL DISMISSED.